Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered December 23, 2002, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the third degree.
Following defendant’s knowing, voluntary and intelligent plea of guilty to the crime of attempted criminal possession of a controlled substance in the third degree, he was sentenced as a second felony offender to a prison term of 4 to 8 years. Given defendant’s criminal background and the fact that he was on parole for a drug-related crime at the time of the instant offense, we are unpersuaded by his contention that the agreed-upon sentence was harsh and excessive. Furthermore, even if preserved for our review (see People v Camp, 302 AD2d 629 [2003], lv denied 100 NY2d 593 [2003]), we would reject defendant’s pro se assertion that he was denied meaningful representation by his counsel’s failure to properly investigate or pursue any pretrial motions in light of the favorable plea agreement and absence of any indication in the record that defense counsel was ineffective (see People v Ford, 86 NY2d 397, 404 [1995]; People v Ward, 2 AD3d 1219 [2003]). Defendant’s remaining contentions have been reviewed and found to be without merit.
Crew III, J.P., Carpinello, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.